Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Carol Paselk, Appellant                               Appeal from the County Court of Hopkins
                                                      County, Texas (Tr. Ct. No. CV14-08223).
No. 06-14-00047-CV         v.                         Opinion delivered by Justice Moseley,
                                                      Chief Justice Morriss and Justice Carter*
Justice of the Peace, Precinct 1, Yvonne              participating.   Justice Carter, Retired,
King, Appellee                                        Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Carol Paselk, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 9, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk